Exhibit 10.8
Baldwin Jimek AB
Testvagen 16
S-232 37 Arlov, Sweden
Organization # 556263-4724
Tel: +46 40 43 98 00
Fax: +46 40 43 98 10


January 3, 2011


Birger Hansson
Nils Pers vag 5
Akarp S-232 51
Sweden


Dear Birger:


Pursuant to Section 11 of the agreement dated January 12, 2006 between you and
Baldwin Jimek AB (the “Company”) which sets forth the terms of your employment
as Director of Global Product & Business Development (the “Agreement”), the
Agreement is hereby amended, effective immediately, as follows:


 
1.
Paragraph 1 of the Agreement shall be deleted in its entirety and the following
substituted therefore:



DUTIES.  You shall be employed as the Vice President – Product Management and
R&D and will report directly to the President and CEO of Baldwin Technology
Company, Inc. (“BTI”) and as described in the position description provided to
you and attached hereto as Exhibit A, shall be responsible for directing and
managing the global Product Management and R&D affairs and property of BTI and
all its world-wide operations in Europe, Asia (including Japan) and the Americas
(the “Baldwin Global Group”) in an effort to achieve the highest technology and
customer priorities world-wide. The Vice President – Product Management and R&D
shall also be a member of the Baldwin Leadership Team (BLT).


From time to time, the Company or the President and CEO of BTI may change your
duties and responsibilities by adding to them or subtracting from them.


2.      Paragraph 2.B. shall be deleted in its entirety and the following
substituted therefor:


 
Reviews and Adjustments.  The President and CEO of BTI shall review your
performance each succeeding year consistent with your annual review date, which
is July 1st.  Your base salary for the ensuing twelve (12) month period may be
increased, subject to the approval of the Compensation Committee of the Board of
Directors and the Board of Directors of BTI, in accordance with your level of
performance as well as the market and business conditions of the Baldwin Global
Group.

 
1

--------------------------------------------------------------------------------

 
 
 
3.
Paragraph 2.C. shall be changed to reflect that you will be eligible to
participate in the MICP at a level of 50% of your base compensation.



 
4.
Paragraph 8.A. shall be corrected to add the word “months” after six (6).

 
 
5.
Wherever the words “Director of Global Product & Business Development” appear in
the Agreement, your new title of “Vice President – Product Management and R&D”
shall be substituted therefor.



 
6.
Wherever the words “Chairman” appear in the Agreement, the words “President and
CEO of BTI” shall be substituted therefor.



All other sections of the Agreement shall remain in full force and effect as
originally agreed to.


Baldwin Jimek AB




By: /s/Peter Hultberg_______________________
Peter Hultberg
Managing Director


AGREED TO AND ACCEPTED:




         /s/Birger Hansson______________________
Birger Hansson
 
2

--------------------------------------------------------------------------------

 
 
Baldwin Technology Company, Inc.


Title: Vice President – Product Management and R&D
Reports to: President & CEO
Location: Arlov, Sweden


Job Summary & Functions:
Reporting to the CEO, responsible for directing and managing the Company’s
global Product Management and R&D activities for Baldwin’s world-wide markets in
Europe, Asia, Japan and the Americas in a manner consistent with established
business objectives.


Essential Duties and Responsibilities:


 
1)
Together with the CEO, develop the Company’s overall strategic direction of the
Company.  Work with other Baldwin Leadership Team members to align business
plans and strategies.



 
2)
Develop and implement the Company’s annual operating plan, short & long range
sales and market development plans, pricing strategies, and  product portfolio
plans in a manner that will enhance and maintain the Company’s overall growth
and profit goals.



 
3)
With market and customer input provided by Sales and Marketing teams, assess
industry/customer/market conditions and recommend product portfolio, cost
targets, and pricing strategies to grow the business and achieve target returns.

 
 
 
4)
Establish, properly staff, develop and evaluate performance levels of product
management and R&D staff to meet present and long-range plans of the
group.  Lead in the management of product development, market growth, and brand
development.



 
5)
Direct and coordinate global operational activities through subordinate
supervision; establish annual objectives, provide feedback and performance
reviews and align compensation targets.  Reasonably frequent travel is required
to closely direct global teams.



 
6)
Develop, implement and maintain the Company’s Product Management and R&D
resources to optimize technology development where appropriate returns can be
generated and/or market position grown.



 
7)
Work with customers and other sources to identify key market needs and
opportunities.  Assist in the development of new product proposals based on
sales, marketing, key account management and operations input.



 
8)
Maintain liaison with other departments within the company especially with V.P.
– Global Operations, V.P. Global Administrative Services, and V.P. – Sales &
Marketing.  Devote close attention to cases of an urgent or critical nature and
when warranted handle personally.  Contact key/critical suppliers and visit
customers and operation locations to promote and develop positive business
relations.

 
 
3

--------------------------------------------------------------------------------

 
 
 
9)
Routinely issues reports and conducts presentations for the company’s Board of
Directors.



Nonessential Duties and Responsibilities:


Perform other Product Management and R&D and Company duties as required.
 
4